DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending.
	Claim 1 is newly amended. 
	
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.

	Claims 1-8 are currently under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (DNA and Cell Biology, 2007, previously cited 04/11/2022, hereafter “Zhang”) as evidenced by Southern Labware (retrieved from internet 08/10/2022, hereafter “Southern Labware”. 

In regards to claim 1, Zhang that discloses that mesenchymal stem cells (MSCs) were pre-seeded in six-well plates and that hepatocytes (liver cells) were added to the plates (p498, Co-cultures of MSCs with rat liver cells). Zhang also discloses that MSCs co-cultured with hepatocytes formed clusters of spheroids that detached from the plates (p502, Discussion, paragraph 2). Zhang also discloses that the co-cultured cells proliferated (p500, Fig.2). While Zhang does not specifically disclose that the density increased or that the increase in density caused formation of spheroids, increasing cell proliferation in a contained environment (a plate well) also inherently increases cellular density as well. Furthermore, as Applicant’s disclosure (specification and claim 1) indicates that increasing cellular density of co-cultured MSCs and hepatocytes causes spheroid formation, and since Zhang carries out this step, the reference cell method is deemed to inherently produce spheroids by increasing cellular density in co-cultures of MSCs and hepatocytes as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
While Zhang is silent on whether the plates have a hydrophobic surface specifically, well plates are typically made of plastic which is a hydrophobic substance. Therefore, baring evidence to the contrary, the well plates, as disclosed by Zhang, are deemed to be typical plastic hydrophobic plates. 
In regards to whether the culture plates were two-dimensional or had flat surfaces, as above, Zhang discloses that mesenchymal stem cells (MSCs) were pre-seeded in six-well plates and that hepatocytes (liver cells) were added to the plates (p498, Co-cultures of MSCs with rat liver cells). As evidenced by Southern Labware above, 6-well plates have flat bottoms. While Zhang does not disclose that the 6-well plates were obtained from Southern Labware, 6-well plates as evidenced by Southern Labware are typical in the art. Therefore, baring evidence to the contrary, the 6-well plates, as disclosed by Zhang, are deemed to have flat bottoms.
As above, Zhang discloses that MSCs were co-cultured with hepatocytes (p502, Discussion, paragraph 2). While Zhang refers to these cells as “hepatocytes” and not “hepatocyte-like”, it is noted that neither the specification nor the claims define “hepatocyte-like” in a way that distinguishes it from hepatocytes. Since hepatocytes are like other hepatocytes, they are therefore also “hepatocyte-like”.
Furthermore, Zhang also discloses that co-culturing MSCs with liver cells which contributed to the differentiation of MSCs into hepatocyte-like cells specifically (p502, Discussion, column 1, first paragraph). As MSCs must first differentiate into hepatic progenitors before differentiating into hepatocyte-like cells, and since Zhang discloses that MSCs were cultured to differentiate into hepatocyte-like cells, Zhang therefore also discloses a step of “inducing hepatocyte-like cells by culturing hepatic progenitors”. Furthermore, as these differentiating MSCs would co-exist with at least some hepatocyte-like cells during differentiation they would therefore be co-cultured with these cells as well.
In regards to claim 6, Zhang discloses that 3 × 105 MSCs where co-cultured with 1 × 105 hepatocytes (p498, Co-cultures of MSCs with rat liver cells), a ratio of 3:1 which overlaps with a ratio of 1:5 to 5:1.
In regards to over lapping ranges, MPEP 2131.03 states, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 7, Zhang discloses that co-cultures were performed up to 21 days (p498, Co-cultures of MSCs with rat liver cells) and a co-culture time of “in the early third day” is taught (page 500, Liver Specific gene expression) which overlaps with the ranges of 20 hour to 60 hours.
In regards to over lapping ranges, MPEP 2131.03 states, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 8, Zhang discloses a cell spheroid prepared by the method of claim 1 (p502, Discussion, paragraph 2, generally; see claim 1 above, specifically).
Therefore, Zhang anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DNA and Cell Biology, 2007, previously cited 04/11/2022, hereafter “Zhang”) in view of Zhang et al. (Journal of Cellular Physiology, 2011, hereafter “Zhang 2011”) as evidenced by Southern Labware.

	As above, Zhang anticipates the claims, as detailed above. However, in the event that Zhang does not, they would still be prima facie obvious over Zhang in view of Zhang 2011 as detailed below. 

In regards to claim 1, as above, Zhang that teaches mesenchymal stem cells (MSCs) were pre-seeded in six-well plates and that hepatocytes (liver cells) were added to the plates (p498, Co-cultures of MSCs with rat liver cells). Zhang also teaches that MSCs co-cultured with hepatocytes formed clusters of spheroids that detached from the plates (p502, Discussion, paragraph 2). Zhang also teaches that the co-cultured cells proliferated (p500, Fig.2). While Zhang does not specifically teach that the density increased or that the increase in density caused formation of spheroids, increasing cell proliferation in a contained environment (a plate well) also inherently increases cellular density as well. Furthermore, as Applicant’s disclosure (specification and claim 1) indicates that increasing cellular density of co-cultured MSCs and hepatocytes causes spheroid formation, and since Zhang carries out this step, the reference cell method is deemed to inherently produce spheroids by increasing cellular density in co-cultures of MSCs and hepatocytes as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
While Zhang is silent on whether the plates have a hydrophobic surface specifically, well plates are typically made of plastic which is a hydrophobic substance. Therefore, baring evidence to the contrary, the well plates, as taught by Zhang, are deemed to be typical plastic hydrophobic plates.
In regards to whether the culture plates were two-dimensional or had flat surfaces, as above, Zhang teaches that mesenchymal stem cells (MSCs) were pre-seeded in six-well plates and that hepatocytes (liver cells) were added to the plates (p498, Co-cultures of MSCs with rat liver cells). As evidenced by Southern Labware above, 6-well plates have flat bottoms. While Zhang does not teach that the 6-well plates were obtained from Southern Labware, 6-well plates as evidenced by Southern Labware are typical in the art. Therefore, baring evidence to the contrary, the 6-well plates, as taught by Zhang, are deemed to have flat bottoms.
As above, Zhang teaches that MSCs were co-cultured with hepatocytes (p502, Discussion, paragraph 2). While Zhang refers to these cells as “hepatocytes” and not “hepatocyte-like”, it is noted that neither the specification nor the claims define “hepatocyte-like” in a way that distinguishes it from hepatocytes. Since hepatocytes are like other hepatocytes, they are therefore also “hepatocyte-like”.
Furthermore, Zhang also teaches that co-culturing MSCs with liver cells which contributed to the differentiation of MSCs into hepatocyte-like cells specifically (p502, Discussion, column 1, first paragraph). As MSCs must first differentiate into hepatic progenitors before differentiating into hepatocyte-like cells, and since Zhang teaches that MSCs were cultured to differentiate into hepatocyte-like cells, Zhang therefore also teaches a step of “inducing hepatocyte-like cells by culturing hepatic progenitors”. Furthermore, as these differentiating MSCs would co-exist with at least some hepatocyte-like cells during differentiation they would therefore be co-cultured with these cells as well.
However, in as much as the step of “inducing hepatocyte-like cells by culturing hepatic progenitors” could be a step of first differentiating hepatic-like cells from hepatic progenitors, Zhang teaches that hepatocytes were obtained from livers (p498, Co-cultures of MSCs with rat livers cells). While “liver cells” could include hepatic progenitor cells, Zhang does not explicitly teach that hepatic progenitor cells were first induced into hepatocyte-like cells.
However, Zhang 2011 teaches an in vitro method for the efficient generation of functional hepatocyte-like cells from hepatic progenitor cells (Abstract, p2051). Zhang 2011 also teaches that differentiation of hepatic progenitor cells to functional hepatocytes holds great potential for the development of new therapeutic strategies for liver disease and as a platform for drug toxicity screens and the identification of novel pharmaceuticals (Abstract, p2051). Additionally, Zhang 2011 teaches that hepatocyte transplantation has been proposed as an attractive therapeutic approach to a variety of different liver diseases, and as a result the efficient generation of hepatocytes from progenitor cell populations could serve as a suitable source for preclinical research and testing (p2051, column 1, first paragraph). Additionally, Zhang 2011 teaches that they were able to efficiently generate hepatocyte-like cells from hepatic progenitor cells.
A person of ordinary skill in the arts would be motivated to modify the method of Zhang and first, differentiate hepatocyte-like cells from hepatic progenitors because, as taught by Zhang 2011, it would be useful for developing new therapeutic strategies for liver disease (such as transplantation), for testing drug toxicity, for identifying novel pharmaceuticals, and would be a suitable source for preclinical research and testing. Furthermore, because Zhang 2011 demonstrates that hepatocyte-like cells can effectively be differentiated from hepatic progenitor cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 6, Zhang teaches that 3 × 105 MSCs where co-cultured with 1 × 105 hepatocytes (p498, Co-cultures of MSCs with rat liver cells), a ratio of 3:1 which overlaps with a ratio of 1:5 to 5:1.
In regards to over lapping ranges, MPEP 2131.03 states, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 7, Zhang teaches that co-cultures were performed up to 21 days (p498, Co-cultures of MSCs with rat liver cells) and a co-culture time of “in the early third day” is taught (page 500, Liver Specific gene expression) which overlaps with the ranges of 20 hour to 60 hours.
In regards to over lapping ranges, MPEP 2131.03 states, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”.
In regards to claim 8, Zhang teaches a cell spheroid prepared by the method of claim 1 (p502, Discussion, paragraph 2, generally; see claim 1 above, specifically).
Therefore, the combined teachings of Zhang and Zhang 2011 render the invention unpatentable as claimed.



Claim 2 is rejected under 35 U.S.C. as being unpatentable over Zhang, in view of Zhang 2011, and as evidenced by Southern Labware, as applied to claims 1 and 6-8 above, and in further view of Alzebdeh et al. (Journal of Cellular Biochemistry, March, 2017, previously cited 04/11/2022, hereafter “Alzebdeh”).

In regards to claim 2, Zhang is silent on the precise diameter of spheroids, but the spheroid in Figure 4B2 (p501), when measured manually, is at least 120µm. 
However, Alzebdeh teaches that spheroids made by cocultures with hepatocytes and MSCs can have mean diameters ranging from about 300µm to 400µm (Figure 4, p3009) which overlaps with the range of 300µm to 2000µm. Alzebdeh also teaches that sphere size was dependent on density, and that spheroids were larger with higher seed densities (p3007, Effects of seeding density on spheroid size). In addition, Alzebdeh teaches that spheroids containing hepatocytes can be used as a cell source for therapeutic, diagnostic, and discovery applications, such as for developing bioartificial livers (p3004, column 1, top paragraph), and that co-cultured cells exhibited a higher rate of hepatic-specific function compared to hepatocyte spheroids alone (Abstract, p3003).
In regards to overlapping ranges, MPEP 2131.03 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Since Zhang and Alzebdeh are in the same technical field of producing spheroids from co-cultures of hepatocytes and MSCs, and since Alzebdeh teaches that spheroid size can be adjusted by seed density, a person of ordinary skill in the arts could modify the method of Zhang and produce spheroids in the range of 300µm to 2000µm with predictable results and a reasonable expectation of success. Furthermore, a person of ordinary skill in the arts would be motivated to grow larger spheroids because organoids containing hepatocytes are beneficial to developing artificial livers, and larger spheroids would provide more material for the development of these livers.
Therefore, the combined teachings of Zhang, Zhang 2011, and Alzebdeh render the invention unpatentable as claimed. 

Claim 3-5 are rejected under 35 U.S.C. as being unpatentable over Zhang, in view of Zhang 2011, and as evidenced by Southern Labware, as applied to claims 1 and 6-8 above, and in further view of Park et al. (Cytotherapy, 2014, previously cited 04/11/2022, hereafter “Park”).
In regards to claims 3-4, Zhang teaches that co-cultured cells were cultured with medium supplemented with growth factors including epidermal growth factor (EGF) and hepatocyte growth factors (HGF) (p498, Co-cultures of MSCs with rat liver cells), and as culture media containing EGF and HGF comes in contact with the plate surface it therefore coats the surface with those growth factors. However, in the event that Zhang does not specifically teach that plates were coated with a growth factor, and specifically EGF, it would still be obvious to a person of ordinary skill in the arts to modify the method of Zhang and coat plates with a growth factor, and one selected from the group in claim 4, because Park teaches that FGF2 was immobilized on polystyrene well plates, that three-dimensional cellular masses readily formed on these plates (p510, Figure 1), and that some of these cellular masses formed spheroids (p515, column 1). Park also teaches that spheroids cultures can improve differentiation and therapeutic potential of stromal cell populations (p509, column 1, first full paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Zhang and coat dishes with a growth factor, such as FGF, because it would promote spheroid formation, saving time and expenses, and because Park teaches that spheroids formed, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 5, Zhang does not specifically teach that that the surface of the culture plate is coated with an artificial ligand. However, Park teaches that polystyrene plates were also coated with poly-[N-p-vinylbenzyl-O-α-d-glucopyranosyl-[1/4]-d-gluconamide] (PVMA) and that spheroids formed on these plates (p515, column 1). The specification of the instant application states that the artificial ligand may be a “polystyrene derivative” ((paragraph 0029]), and references PVMA as an artificial ligand that can be used (paragraph [00103]). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Zhang and coat dishes with an artificial ligand, because it would promote spheroid formation, saving time and expenses, and because Park teaches that spheroids formed, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teaching of Zhang, Zhang 2011 and Park renders the invention unpatentable as claimed.



Claim 7 is rejected under 35 U.S.C. as being unpatentable over Zhang, in view of Zhang 2011, and as evidenced by Southern Labware, as applied to claims 1 and 6-8 above, and in further view of No et al. (PLoS ONE, 2012, included on IDS 05/15/2019, previously cited 04/11/2022, hereafter No).

In regards to claim 7, Zhang teaches that co-cultures were performed up to 21 days (p498, Co-cultures of MSCs with rat liver cells) and a co-culture time of “in the early third day” is taught (page 500, Liver Specific gene expression) which overlaps with the ranges of 20 hour to 60 hours. However, in the event that the ranges of Zhang do not overlap with the ranges of 20 hours to 60 hours, it would still be obvious to a person of ordinary skill in the arts and modify the method to co-cultures cells for 20 hours to 60 hours because No teaches that human adipose stem cells (a type of mesenchymal stem cell) were co-cultured with hepatocytes “for a few days” (p2, Formation of mono- and co-cultured spheroids; p3, Figure 1). As the claim allows for more than two days and the word “few” generally refers to more than two days, the teaching of No sufficiently overlaps with the ranges of 20 hours to 60 hours.
In regards to overlapping ranges, MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Additionally, a person of ordinary skill in the art would be motivated to modify the method of Zhang, and co-culture for 20 hours to 60 hours because the shorter co-culturing time would allow them to grow more spheroids more often, and additionally save time for other culturing steps. Furthermore, because Zhang and No are in the same technical field of co-culturing MSCs and hepatocytes to form spheroids, the modification could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Zhang, Zhang 2011, and No renders the invention unpatentable as claimed.

Response to Arguments

Applicant requests confirmation of acceptance of the drawings submitted on 05/15/2019 (Remarks, p4).

	Acknowledgement is made that the drawings filed on 05/15/2019 have been accepted.

	Applicant requests confirmation of Applicant’s claim of foreign priority under 35 U.S.C. § 119 (Remarks, p4).

	Acknowledgement is made of foreign priority under 35 U.S.C. § 119.

	Applicant contends that none of Zhang, Alzebdeh, and No disclose a “step of culturing hepatocytes precursor cells to differentiate into hepatocyte-like cells” as in the newly amended claim 1. Applicant contends that Zhang, Alzebdeh, and No only disclose hepatocytes themselves and not co-culturing hepatocyte-like cells and MSCs after inducing the hepatocyte precursors into hepatocyte-like cells (Remarks, p7).

	Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a step co-culturing hepatocyte-like cells and MSCs after inducing the hepatocyte precursors into hepatocyte-like cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
More specifically, claim 1, as amended, does not recite a limitation of a “step of culturing hepatocytes precursor cells to differentiate into hepatocyte-like cells”. Rather, claim 2, as emended states, “the method comprising: inducing hepatocyte-like cell by culturing hepatic progenitors”. 
As detailed above, this limitation does not require a step of first inducing hepatic progenitor cells to differentiate into hepatocyte-like cells. Instead, it only requires that hepatic progenitor cells are induced into hepatocyte-like cells at some time.
As further detailed above, Zhang discloses that co-culturing MSCs with liver cells which contributed to the differentiation of MSCs into hepatocyte-like cells specifically (p502, Discussion, column 1, first paragraph). As MSCs must first differentiate into hepatic progenitors before differentiating into hepatocyte-like cells, and since Zhang discloses that MSCs were cultured to differentiate into hepatocyte-like cells, Zhang therefore also discloses a step of “inducing hepatocyte-like cells by culturing hepatic progenitors”.
Furthermore, even if claim 1 did require a first inducing hepatic progenitor cells to differentiate into hepatocyte-like cells, as detailed above, Zhang 2011 teaches an in vitro method for the efficient generation of functional hepatocyte-like cells from hepatic progenitor cells (Abstract, p2051). Zhang 2011 also teaches that differentiation of hepatic progenitor cells to functional hepatocytes holds great potential for the development of new therapeutic strategies for liver disease and as a platform for drug toxicity screens and the identification of novel pharmaceuticals (Abstract, p2051). Additionally, Zhang 2011 teaches that hepatocyte transplantation has been proposed as an attractive therapeutic approach to a variety of different liver diseases, and as a result the efficient generation of hepatocytes from progenitor cell populations could serve as a suitable source for preclinical research and testing (p2051, column 1, first paragraph). Additionally, Zhang 2011 teaches that they were able to efficiently generate hepatocyte-like cells from hepatic progenitor cells.
A person of ordinary skill in the arts would be motivated to modify the method of Zhang and first, differentiate hepatocyte-like cells from hepatic progenitors because, as taught by Zhang 2011, it would be useful for developing new therapeutic strategies for liver disease (such as transplantation), for testing drug toxicity, for identifying novel pharmaceuticals, and would be a suitable source for preclinical research and testing. Furthermore, because Zhang 2011 demonstrates that hepatocyte-like cells can effectively be differentiated from hepatic progenitor cells, it could be done with predictable results and a reasonable expectation of success.

Applicant further contends that when culturing human hepatocytes directly, the artisan understands that it is difficult to obtain large amounts of hepatocytes, and that the culturing and survival of hepatocytes is difficult. To overcome this, Applicant contends that the invention introduces the factors Foxa3 and HNF4a and expresses hepatocyte-specific genes gradually as the incubation time is prolonged (Remarks, p7).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., introduction of the factors Foxa3 and HNF4a or the expression of hepatocyte-specific genes gradually as the incubation time is prolonged) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant contends that Zhang, Alzebdeh, and No disclose a three-dimensional culture vessel including a concave groove, not a cell culture that is two-dimensional or flat, as in the currently amended claim 1. Applicant contends that Zhang, Alzebdeh, and No disclose that when cells are cultured in the culture vessel having a 3D structure, the cells uniformly adhere to the 3D groove and are three-dimensionally cultured to form a spheroid. Applicant points out that the invention is characterized by the property that when adipose stem cells are cultured adhered (adhesive) and cultured in a two-dimensional or flat culture vessel with a hydrophobic surface, the density of the cells itself increases and a three-dimensional cell aggregate is formed. In addition, by inoculating additional hepatocytes, the adipose stem cells and hepatocytes form cell-to-cell interaction, and as the density of the adipose stem cells and hepatocytes increases, the cells are automatically desorbed from the surface of the culture vessel to form a three-dimensional cell assembly. Additionally, Applicant contends that the cited references do not disclose anything beyond changing a 3D culturing to culturing in a two-dimensional or flat culture vessel with a hydrophobic surface (Remarks, p7-8).

	Applicant’s arguments have been fully considered but are not found persuasive.
Applicant’s reference to a “three-dimensional culture vessel including a concave groove” cannot be found in Zhang. As above, Zhang discloses that mesenchymal stem cells (MSCs) were pre-seeded in six-well plates and that hepatocytes (liver cells) were added to the plates (p498, Co-cultures of MSCs with rat liver cells). As evidenced by Southern Labware above, 6-well plates have flat bottoms. While Zhang does not disclose that the 6-well plates were obtained from Southern Labware, 6-well plates as evidenced by Southern Labware are typical in the art. Therefore, baring evidence to the contrary, the 6-well plates, as disclosed by Zhang, are deemed to have flat bottoms. 
In regards to the hydrophobicity of the plates, as above, while Zhang is silent on whether the plates have a hydrophobic surface specifically, well plates are typically made of plastic which is a hydrophobic substance. Therefore, baring evidence to the contrary, the well plates, as disclosed by Zhang, are deemed to be typical plastic hydrophobic plates. Additionally, 6-well plates have flat bottoms. 
In regards to the increase in cellular density, as above, while Zhang does not specifically disclose that the density increased or that the increase in density caused formation of spheroids, increasing cell proliferation in a contained environment (a plate well) also inherently increases cellular density as well. Furthermore, as Applicant’s disclosure (specification and claim 1) indicates that increasing cellular density of co-cultured MSCs and hepatocytes causes spheroid formation, and since Zhang carries out this step, the reference cell method is deemed to inherently produce spheroids by increasing cellular density in co-cultures of MSCs and hepatocytes as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 

Applicant contends that in the present invention, one spheroid is formed per well which is different from Zhang and Alzebdeh which Applicant contends disclose that several spheroids are formed per well (Remarks, p8).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one spheroid per well) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant contends that when considering that post-mortem examination is unprecedented and the success or failure of a cell-unit invention may be determined by minute variables or differences, the skilled artisan could not or would not readily combine the actual disclosure including experiments from the various references, and further it is difficult for the skilled artisan to somehow reconcile those variables and differences to somehow arrive at or conceive of the present invention. That is, there is no reasonable expectation of success (Remarks, p8). 

Applicant’s argument has been fully considered but is not found persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, in regards to claim 5, a person of ordinary skill in the arts would be motivated to modify the method of Zhang and coat dishes with an artificial ligand, because it would promote spheroid formation, saving time and expenses, and because Park teaches that spheroids formed, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 7, a person of ordinary skill in the art would be motivated to modify the method of Zhang, and co-culture for 20 hours to 60 hours because the shorter co-culturing time would allow them to grow more spheroids more often, and additionally save time for other culturing steps. Furthermore, because Zhang and No are in the same technical field of co-culturing MSCs and hepatocytes to form spheroids, the modification could be done with predictable results and a reasonable expectation of success.
Applicant contends that Alzebdeh focuses on "orbital shaking” and which the skilled artisan would understand as different technology and nonanalogous art (Remarks, p8). 

Applicant’s argument has been fully considered, but it not found persuasive.
It is noted that claims as amended are not limited to preclude the use of an orbital shaker.
Moreover, as detailed above, Alzebdeh teaches that spheroids made by cocultures with hepatocytes and MSCs can have mean diameters ranging from about 300µm to 400µm (Figure 4, p3009) which overlaps with the range of 300µm to 2000µm. Alzebdeh also teaches that sphere size was dependent on density, and that spheroids were larger with higher seed densities (p3007, Effects of seeding density on spheroid size). In addition, Alzebdeh teaches that spheroids containing hepatocytes can be used as a cell source for therapeutic, diagnostic, and discovery applications, such as for developing bioartificial livers (p3004, column 1, top paragraph), and that co-cultured cells exhibited a higher rate of hepatic-specific function compared to hepatocyte spheroids alone (Abstract, p3003).
Since Alzebdeh explicitly teaches methods for culturing hepatocytes and MSC and forming spheroids, Alzebdeh is analogous art.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632